PER CURIAM: *
Appellant Rustin Wright appeals the district court’s remand of his case to state *272court for lack of subject-matter jurisdiction. The district court found that Wright could not remove his case pursuant to 28 U.S.C. § 1443 because he has not alleged that his civil rights were violated due to race. After reviewing his claims, we concur that Wright has not asserted a civil rights claim that is removable under § 1443. Texas v. Gulf Water Benefaction Co., 679 F.2d 85, 86 (5th Cir. 1982) (“To gain removal to federal court under 28 U.S.C. § 1443, the defendant must show ... the right allegedly denied it arises under a federal law providing for specific rights stated in terms of racial equality....”).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *272published and is not precedent except under ,.the limited circumstances set forth in 5th Cir. R. 47.5.4.